Citation Nr: 0504242	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-08 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired mental 
disorder, to include post-traumatic stress disorder (PTSD), 
as due to sexual assault.

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Columbia RO, in which the RO denied the veteran's claims for 
service connection for hypertension, a heart condition, and a 
psychiatric disorder, to include PTSD.

The veteran testified at a video teleconference (VTC) hearing 
in October 2004 before the undersigned, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c) (West 2002).  A transcript of the 
hearing testimony is associated with the claim file.

During the VTC hearing in October 2004, the veteran's 
representative raised claims for service connection for a 
heart disorder and hypertension secondary to an acquired 
mental disorder, to include PTSD.  Because these claims have 
not been adjudicated by the RO in the first instance, the 
Board refers them back to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD on 
appeal has not been accomplished.  Specifically, the November 
2002 RO letter which provided the VCAA notice to the veteran 
does not contain the notice of assistance required by 
38 C.F.R. § 3.304(f)(3) (2004) prior to denial of a claim for 
service connection for PTSD based on sexual assault.  See 
also Patton v. West, 12 Vet. App. 272 (1999).

The Board also finds that further development of all the 
claims is needed.  Initially, the Board notes that the case 
file does not contain the veteran's military personnel 
records, which are necessary to evaluate his PTSD claim based 
on personal assault.  

The Board further notes that a July 1999 private medical 
report by Dr. C. reflects that he assessed the veteran as 
mentally retarded, and that the report was prepared for the 
Social Security Administration (SSA).  The case file, 
however, does not reflect any documentation that the RO 
requested any SSA records related to the veteran.  Once VA is 
put on notice that the veteran applied for or is in receipt 
of such benefits, VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Additionally, the case file reflects that an October 2002 VA 
clinical note entry reflects the veteran's diagnosis as 
adjustment disorder, with mixed mood episode and psychosis 
versus cyclothymia.  The diagnosis reflects no observation or 
opinion as to any relationship between the diagnosis and the 
veteran's active service.

Hence, the Board finds that additional examination is needed 
to fully and fairly evaluate the veteran's claim for an 
acquired psychiatric disorder, to include PTSD.  See 
38 U.S.C.A. § 5103A(d).  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
with the notice required in 38 C.F.R. 
§ 3.304(f)(3).

2.  After the above is complete, the RO 
should request the National Personnel 
Records Center to provide the veteran's 
military personnel records, to 
specifically include his scores on the 
Armed Forces Qualifying Test (AFQT) and 
his performance evaluation reports.  The 
RO should also request that any AFQT 
score reflected in the veteran's 
personnel records be interpreted or 
explained by an official qualified to do 
so.  If the veteran's personnel records 
are not available, then the file should 
reflect documentation to the effect that 
efforts to obtain them produced negative 
results.

3.  After the above is completed, the RO 
should obtain from the SSA the records 
pertinent to any claim for SSA  
disability benefits by the veteran, as 
well as the medical records relied upon 
concerning that claim.

4.  After the above is complete, and 
whether records are obtained or not, the 
RO should arrange for an appropriate 
psychiatric examination for the veteran.  
The claim files should be provided to the 
examiner and all appropriate diagnostic 
tests for an acquired mental disorder, to 
include PTSD, should be performed.  

After examining the veteran, reviewing 
the psychological testing results, and 
reviewing the claims folders, the 
examiner should diagnose any acquired 
psychiatric disorder present.  If PTSD is 
found, the specific stressor(s) should be 
set forth, to include whether each 
stressor occurred in-service, prior to 
service, or after service.  

If other psychiatric pathology is 
present, the etiology should be described 
to the extent possible and whether it is 
as least as likely as not (probability of 
at least 50 percent) related to the 
veteran's active service.  To the extent 
a determination cannot be made without 
resort to speculation, that too should be 
noted in the examination reports.

If the examiner diagnoses any mental 
pathology which existed prior to the 
veteran's active service, he or she 
should render an opinion as to whether it 
is as least as likely as not that the 
diagnosed pre-existing pathology was made 
worse by the veteran's active service.

5.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to the veteran by the pertinent VA 
medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that any benefit sought on appeal remains 
denied, issue the veteran a  SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	G. STROMMEN
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



